Herbert, J.,
dissenting in part. The majority legislates a “direct, primary benefit” test which does not appear in R. C. 4909.15. In my opinion, this opens the door to a flood of litigation regarding all public utility operating and administrative expenses, not just those confined to advertising and charitable contributions. The General Assembly is quite capable of adjusting its delegation of authority in this field, and is equipped to investigate all aspects of proposed changes before they become law.
I concur with the majority in the other phases of these causes.
P. Brown, J., concurs in the foregoing opinion.